20-01222-scc         Doc 74       Filed 12/11/20 Entered 12/11/20 08:57:13                      Main Document
                                               Pg 1 of 24



    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK

    In re                                                      Chapter 11

    CENTURY 21 DEPARTMENT                                      Case No. 20-12097 (SCC)
    STORES LLC, et al.,
                        Debtors1                               (Jointly Administered)

    CENTURY 21 DEPARTMENT STORES, LLC,
    66 PEARL RETAIL, LLC, 66 PEARL RETAIL
    II, LLC, 66 PEARL RETAIL ISG, LLC, 173
    BWAY BLUE LLC, 262 MOTT BLUE TIC
    LLC, 444 86 BLUE LLC, MIAMI DD 101                         Adv. Proc. No. 20-1222 (SCC)
    BLUE LLC, 28 NEWBURY JSRE TIC LLC,
    TRUE BLUE ASSOCIATES LLC, STAR OF
    DAVID, IRAYMOND-77 WARREN LLC,
    SABRA ASSOCIATES LLC, 315 SEVENTH
    RETAIL LLC, WEBWAY ASSOCIATES LLC,                         CONFIDENTIALITY
    and CENTURY 21, INC.,                                      AGREEMENT AND
                             Plaintiffs,                       STIPULATED PROTECTIVE ORDER
    v.

    STARR SURPLUS LINES INSURANCE CO.,
    ALLIANZ GLOBAL RISKS US INSURANCE
    CO., AXIS SURPLUS LINES INSURANCE
    CO., LIBERTY MUTUAL FIRE INSURANCE
    CO., STEADFAST INSURANCE CO.,
    ENDURANCE AMERICAN SPECIALTY
    INSURANCE CO., EVANSTON INSURANCE
    CO., LANDMARK AMERICAN INSURANCE
    CO., QBE SPECIALTY INSURANCE CO.,
    GREAT AMERICAN FIDELITY INSURANCE
    CO., and CERTAIN UNDERWRITERS AT
    LLOYDS SUBSCRIBING TO POLICY Nos.
    PG1902704, PG1902346, PG1902696,
    PG1902698, PG1902707, PG1902702, and
    PG1902712.
                            Defendants



1
  The “Debtors” in these chapter 11 cases (the “Chapter 11 Cases”), along with the last four digits of each Debtor’s
federal tax identification number, as applicable, are Century 21 Department Stores LLC (4073), L.I. 2000, Inc. (9619),
C21 Department Stores Holdings LLC (8952), Giftco 21 LLC (0347), Century 21 Fulton LLC (4536), C21
Philadelphia LLC (2106), Century 21 Department Stores of New Jersey, L.L.C. (1705), Century 21 Gardens of Jersey,
LLC (9882), C21 Sawgrass Blue, LLC (8286), C21 GA Blue LLC (5776), and Century Paramus Realty LLC (5033).
The Debtors’ principal place of business is: 22 Cortlandt Street, 5th Floor, New York, NY 10007.
20-01222-scc      Doc 74     Filed 12/11/20 Entered 12/11/20 08:57:13            Main Document
                                          Pg 2 of 24



       This Confidentiality Agreement and Stipulated Protective Order for the referenced

Adversary Proceeding (the “AP Protective Order”) is entered into by and among the Plaintiffs

and Defendants in this Adversary Proceeding. Each of the persons or entities identified in the

foregoing sentence shall be referred to herein individually as a “Party,” and, collectively, as the

“Parties.” The Parties stipulate and agree as follows:

       1.      Pending its approval by the Court, and if this AP Protective Order is not entered by

the Court for any reason, the Parties shall continue to abide by its terms with respect to any

“Discovery Material” (as defined herein) produced prior to the Court’s decision not to enter this

AP Protective Order unless the Court otherwise determines.

       2.      All deadlines stated herein shall be computed pursuant to Rule 9006 of the Federal

Rules of Bankruptcy Procedure.

                                            Scope of Order

       3.      This AP Protective Order applies to all information, documents and things

exchanged, produced or otherwise disclosed, either by a Party or a non-Party (each a “Producing

Party”), to any other Party or non-Party (each a “Receiving Party”) in response to any Discovery

Request in connection with above-referenced adversary proceeding (the “Adversary

Proceeding”). This includes without limitation, deposition testimony (whether based upon oral

examination or written questions), interrogatories, answers to interrogatories, requests for

admission, responses to requests for admission, documents, information and things produced

(including documents, information and things produced to a Receiving Party for inspection and

documents, whether in the form of originals or copies) as well as any and all copies, abstracts,

digests, notes, summaries, and excerpts thereof (collectively referred to as “Discovery

Material”).


                                                2
20-01222-scc       Doc 74     Filed 12/11/20 Entered 12/11/20 08:57:13              Main Document
                                           Pg 3 of 24



       4.      The Parties agree that the U.S. Trustee may be provided access to Discovery

Material. For purposes of this Order, the U.S. Trustee includes his Assistants, agents and

employees as well as anyone else employed by the U.S. Trustee Program and the Executive Office

for U.S. Trustees. If the U.S. Trustee is given access to Confidential Material             or Highly

Confidential Material, he shall be deemed bound by the provisions of this Order.

       5.      This AP Protective Order applies to all non-Parties that are served with subpoenas

in connection with the Adversary Proceeding or who otherwise produce documents or are noticed

for depositions with respect to the Adversary Proceeding, and all such non-Parties are entitled to

the protections afforded hereby and subject to the obligations contained herein upon signing the

Declaration attached hereto as Exhibit A and agreeing to be bound by the terms of this Order.

       6.      Any Party or its counsel serving a subpoena upon a non-Party, which subpoena

requires the production of documents or testimony, shall serve a copy of this AP Protective Order

along with such subpoena and instruct the non-Party recipient of such subpoena that he, she, or it

may designate documents or testimony in the Adversary Proceeding produced pursuant to such

subpoena according to the provisions herein.

                                   Designating Discovery Material

       7.      Any Producing Party may designate Discovery Material as “Confidential

Material” that such Producing Party believes in good faith (or with respect to documents received

from another person, has been reasonably advised by such other person) to constitute or include

information (a) that contains trade secrets or competitively sensitive technical, marketing, financial,

sales, or other confidential business information; (b) that contains private or confidential personal

information; (c) that contains information received in confidence from third parties or is under a

preexisting obligation to a third party to treat as confidential; or (d) that qualifies for protection


                                                  3
20-01222-scc       Doc 74     Filed 12/11/20 Entered 12/11/20 08:57:13              Main Document
                                           Pg 4 of 24



under Rule 26(c)(1)(G) of the Federal Rules of Civil Procedure (the “FRCP”), provided that such

information has not been made public and that the Producing Party would not make such

information public in the ordinary course of its activities, such as nonpublic technical, business,

strategic, proprietary, competitive, commercially sensitive, trade secret or financial information

with respect to the current business interests of the Producing Party or its clients or affiliates, and

personal information or other information of a similar nature. For the avoidance of doubt, nothing

herein shall be construed to suggest that any Confidential Material disclosed pursuant to this AP

Protective Order constitutes material nonpublic information for purposes of U.S. securities laws. A

Producing Party, when producing or disclosing any Confidential Material shall mark that

Confidential Material with the following or similar legend: “CONFIDENTIAL” or

“CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.”

       8.      Any Producing Party may designate Discovery Material as “Highly Confidential

Material” that such Producing Party believes (or with respect to documents received from another

person, has been reasonably advised by such other person) constitutes trade secrets or other highly

sensitive financial or business information and that qualifies for protection under Rule 26(c)(1)(G)

of the FRCP, provided that such information has not been made public and that the Producing

Party would not make such information public in the ordinary course of its activities, and provided

further the such information is of such a nature that a genuine risk of competitive injury would be

created if such Discovery Material were disclosed to persons other than those identified in

Paragraph 14 of this Order. To the extent any materials (or portions thereof) prepared by industry

advisors, financial advisors, accounting advisors, experts (consulting or testifying) and consultants

(and their respective staff) that are retained by the signatories to the Order in connection with the

Adversary Proceeding (“Advisory Materials”) include or reveal Highly Confidential Discovery


                                                  4
20-01222-scc       Doc 74     Filed 12/11/20 Entered 12/11/20 08:57:13              Main Document
                                           Pg 5 of 24



Material (as defined in this paragraph) those portions, and only those portions, of such Advisory

Materials may be designated Highly Confidential. For the avoidance of doubt, nothing herein shall

be construed to suggest that any Highly Confidential Material disclosed pursuant to this Order

constitutes material non-public information for purposes of U.S. securities laws. A Producing

Party, when producing or       disclosing any Highly Confidential Material (including without

limitation any information,     document, thing, interrogatory answer, admission, pleading, or

testimony) shall mark that        Material with the following or similar legend: “HIGHLY

CONFIDENTIAL” or “HIGHLY                   CONFIDENTIAL - SUBJECT TO DISCOVERY

CONFIDENTIALITY ORDER.”

       9.      Undesignated Material: Any Discovery Material designated as Confidential shall

be deemed “Designated Material.” Subject to the rights and obligations of the Parties under

Paragraphs 10-11 of this AP Protective Order, no Party shall have any obligation or duty to

maintain as confidential or prevent from disclosure any Discovery Material that is not Designated

Material.

       10.     Inadvertent Failure To Designate: A Party’s inadvertent failure to designate any

Discovery Material as “Confidential” or “Highly Confidential” shall not be deemed a waiver of

that Party’s later claim that such Discovery Material is Designated Material or is entitled to another

designation pursuant to this Order (“Misdesignated Material”). At such time, and subject to

applicable law, arrangement will be made for the destruction of the Misdesignated Material or for

the return to the Producing Party of all copies of the Misdesignated Material and for the substitution,

where appropriate, of properly labeled copies of such Discovery Material. Upon receipt of

replacement copies of such Misdesignated Material with the proper designation, the Receiving

Party or Parties shall take all commercially reasonable steps, subject to applicable law, to return or


                                                  5
20-01222-scc      Doc 74     Filed 12/11/20 Entered 12/11/20 08:57:13           Main Document
                                          Pg 6 of 24



destroy all previously produced copies of such Misdesignated Material. If requested by the

Producing Party, a Receiving Party shall verify in writing that it has taken all commercially

reasonable steps to return or destroy such Misdesignated Material. Good faith disclosure of any

Misdesignated Material in compliance with the terms herein by a Receiving Party prior to the

receipt of notice by a Producing Party of the Misdesignated Material shall not be deemed a

violation of this AP Protective Order.

Use and Disclosure of Designated Material

       11.     General Limitations On Use And Disclosure Of Designated Material: All

Designated Material shall be used by the Receiving Parties solely for the purposes of litigating

within the Adversary Proceeding. The Designated Material shall not be used for any other purpose

absent Order of the Court or the written consent of the Producing Party.

       12.     Confidential Material: Confidential Material, and any and all information

contained therein, shall be given, shown, made available to or communicated only to the following:

       (a)    The Parties, the Parties’ Outside counsel (defined herein as any attorney at the

Parties’ outside law firms), and relevant in-house counsel for the Parties (defined herein as in-

house counsel involved in the provision of advice to their respective clients regarding this

Adversary Proceeding);

       (b)    Outside experts, consultants, or financial advisors retained by outside counsel for

the Parties for purposes of this Adversary Proceeding, provided they have signed the Declaration

in the form provided as Exhibit A hereto;

       (c)    Counsel to the Official Committee of Unsecured Creditors of Century 21

Department Stores, LLC, et al. (the “Committee”) provided that they have signed the Declaration

in the form provided as Exhibit A hereto;


                                                6
20-01222-scc       Doc 74     Filed 12/11/20 Entered 12/11/20 08:57:13              Main Document
                                           Pg 7 of 24



          (d)   Secretarial, paralegal, stenographic, clerical, duplicating, and data processing

personnel employed by outside counsel for the Parties;

          (e)   Vendors retained by or for the Parties to assist in preparing for pretrial discovery,

trial and/or hearings, litigation support personnel, jury consultants, and consultants to prepare

demonstrative and audiovisual aids for use in the courtroom, in depositions, or in mock jury

sessions, as well as their staff, provided that they have signed the Declaration in the form provided

as Exhibit A hereto;

          (f)   The court and court personnel;

          (g)   Court reporters; and

          (h)   Any deponent or witness who was noticed for a deposition, or is on a witness list

for hearing or trial, in preparation for or otherwise in connection with his or her noticed deposition,

hearing, or trial testimony and who has signed the Declaration in the form provided as Exhibit A

hereto.

          13.   Highly Confidential Material: Highly Confidential Material, and any and all

information contained therein, shall be given, shown, made available to or communicated only to

the individuals identified in Paragraphs 12(b)-(g) and:

          (a)   outside counsel for the Parties;

          (b)   in-house counsel for the Parties who are responsible for the Adversary Proceeding;

          (c)   any person who is indicated on the face of a document to have been an author,

addressee or copy recipient thereof, an actual or intended recipient thereof, or in the case of

meeting minutes, an attendee of the meeting;

          (d)   any deponent or witness who was noticed for a deposition, or is on a witness list

for hearing or trial, in preparation for or otherwise in connection with his or her noticed deposition,


                                                   7
20-01222-scc      Doc 74      Filed 12/11/20 Entered 12/11/20 08:57:13             Main Document
                                           Pg 8 of 24



hearing, or trial testimony where the witness is testifying as a witness on behalf of the Designating

Party pursuant to FRCP 30(b)(6), however, the only Highly Confidential Information that may be

given, shown, be made available to, or communicated to such a witness is that of the party for

which the deponent or witness is testifying; and

       (e)     any other person or entity with respect to whom the Producing Party may consent

in writing.

       14.     Late Designation Of Discovery Material: The failure to designate particular

Discovery Material as “Confidential” or “Highly Confidential” at the time of production shall

not operate to waive a Producing Party’s right to later so designate such Discovery Material.

Notwithstanding the foregoing, no Party shall be deemed to have violated this AP Protective

Order if, prior to notification of any later designation, such Discovery Material was disclosed or

used in any manner consistent with its original designation but inconsistent with its later

designation. Once such later designation has been made, however, any Discovery Material shall

be treated in accordance with that later designation; provided, however, that if the material that

was not designated has been, at the time of the later designation, previously publicly filed with a

court, no Party shall be bound by such later designation except to the extent determined by the

Court upon motion of the Party or non-Party that failed to make the designation.

       15.     Unauthorized Disclosure Of Designated Material: In the event of a disclosure

by a Receiving Party of Designated Material to persons or entities not authorized by this AP

Protective Order to receive such Designated Material, the Receiving Party making the

unauthorized disclosure shall, within two days of learning of the disclosure, notify the person or

entity to whom the disclosure was made that the disclosure contains Designated Material subject

to this AP Protective Order; make reasonable efforts to recover the disclosed Designated


                                                   8
20-01222-scc      Doc 74     Filed 12/11/20 Entered 12/11/20 08:57:13             Main Document
                                          Pg 9 of 24



Material as well as preclude further dissemination or use by the person or entity to whom the

disclosure was made; and within two days notify the Designating Party of the identity of the

person or entity to whom the disclosure was made, the circumstances surrounding the disclosure,

and the steps taken to recover the disclosed Designated Material and ensure against further

dissemination or use thereof. Disclosure of Designated Material other than in accordance with

the terms of this AP Protective Order may subject the disclosing person to such sanctions and

remedies as the Court may deem appropriate.

       16.     Manner Of Objecting To Designated Material: If any Receiving Party objects to

the designation of any Designated Material (whether such designation is made on a permanent

basis or temporary basis with respect to deposition testimony), the Receiving Party shall first raise

the objection with the Designating Party in writing, and confer in good faith to attempt to resolve

any dispute. If the Receiving Party and the Designating Party cannot resolve their dispute, the

Receiving Party may submit a letter to the Court objecting to the designation and seeking its

removal or other appropriate relief (a “Designation Objection”). Any Party opposing such

Designation Objection may submit a response letter to the Court within five calendar days of the

date of submission of the Designation Objection. For the avoidance of doubt, the Parties shall

adhere to Paragraphs 18-22 hereof in connection with any such submissions. The Court may

order the removal of the “Confidential” or “Highly Confidential” designation from any

Discovery Material so designated subject to the provisions of this AP Protective Order, or such

other relief as it may deem just and proper. In connection with any request for relief concerning

the propriety of a “Confidential” or “Highly Confidential” designation, the Designating Party

shall bear the burden of proof.




                                                 9
20-01222-scc       Doc 74      Filed 12/11/20 Entered 12/11/20 08:57:13               Main Document
                                           Pg 10 of 24



        17.     Timing Of Objections To Designated Material: A Receiving Party shall not be

obliged to challenge the propriety of a confidentiality designation at the time made, and a failure

to do so shall not preclude or have any relevance to a subsequent challenge thereto. The failure

of any Party to challenge the designation by a Designating Party of Discovery Materials as

“Confidential” or “Highly Confidential” during the discovery period shall not be a waiver of that

Party’s right to object to the designation at trial.

                                  Court Filings and Hearings

        18.     Sealing of Designated Material Filed With Or Submitted To Court: Designated

Material contained in pleadings, documents, or other papers (or attachments thereto) that a Party

seeks to file with the Court shall be redacted and filed with the Court under seal.

        19.     To file pleadings, documents or other papers (or attachments thereto) with the

Court under seal, parties shall first file a motion seeking the Court’s approval to file such

material or information under seal pursuant to 11 U.S.C. Section 107(b), Federal Rule of

Bankruptcy Procedure 9018 and any other applicable law and rules (a “Sealing Motion”) and

shall use all reasonable efforts to obtain an appropriate protective order from the Court.

        20.     No such information shall be filed with the Court without the benefit of an

appropriate protective order in form and substance reasonably acceptable to the Producing Party.

Upon consultation, this requirement may be waived by the Producing Party, which shall grant

such waivers as reasonably necessary to avoid needlessly burdening the record with materials

and papers filed under seal.

        21.     Any Party filing (“Filing Party”) with the Court pleadings, documents or other

papers (or attachments thereto) containing Designated Material under seal shall serve outside

counsel for the Parties with un-redacted copies.


                                                   10
20-01222-scc       Doc 74     Filed 12/11/20 Entered 12/11/20 08:57:13               Main Document
                                          Pg 11 of 24



       22.     Each Filing Party shall use best efforts when filing with the Court pleadings,

documents, or other papers (or attachments thereto) to remove only Designated Material from

pleadings, documents or other papers (or attachments thereto).

       23.     Use of Designated Material In Open Court: The limitations on disclosure in this

AP Protective Order shall not apply to any Discovery Materials offered or otherwise used by any

Party at trial or any hearing held in open court except as provided in this paragraph. As part of any

pretrial conference or any meet and confer regarding the use of exhibits in any evidentiary hearing,

counsel for any Party who desires to offer or use such Designated Material at trial or any hearing to

be held in open court shall use its reasonable best efforts to meet and confer in good faith at least

seventy-two (72) hours prior to the use of any Designated Material at trial or any hearing to be

held in open Court with the Designating Party together with any other Parties who have

expressed interest in participating in such meet and confer, to discuss ways to redact or otherwise

handle the Designated Material so that the material may be offered or otherwise used by any

party, in accordance with the provisions of the Bankruptcy Code and Bankruptcy Rules. If the

Parties are unable to resolve a dispute related to such Designated Material, then the Designating

Party bears the burden of requesting relief from the Court and, in the absence of such relief, there

shall be no limitations on the ability of the Parties to offer or otherwise use such Designated

Material at trial or any hearing held in open court.

                                            Depositions

       24.     Deposition Testimony - Manner Of Designation: In the case of depositions, if

counsel for a Party or non-Party believes that a portion of the testimony given at a deposition

should be Designated Material of such Party or non-Party, such testimony may be designated as

appropriate by:


                                                  11
20-01222-scc       Doc 74      Filed 12/11/20 Entered 12/11/20 08:57:13              Main Document
                                           Pg 12 of 24



        (a)     Stating so orally on the record and requesting that the relevant portion(s) of

testimony is so designated; or

        (b)     Providing written notice within 14 days of the Party’s or non-Party’s receipt of the

final transcript from the court reporter that the relevant portion(s) of such transcript or videotape of

a deposition thereof is so designated. Such designation and notice shall be made in writing to the

court reporter, with copies to all other counsel, identifying the portion(s) of the transcript that is so

designated, and directing the court reporter to treat the transcript as provided in Paragraph 29 below.

Until expiration of the aforesaid 14-day period following receipt of the final transcript by the Parties

or non-Parties, all deposition transcripts and videotapes shall be considered and treated as

Confidential or Highly Confidential unless otherwise agreed on the record at the deposition.

        25.     Designated Material Used As Exhibits During Depositions: Nothing in

Paragraph 25 shall apply to or affect the confidentiality designations on Discovery Material

entered as exhibits at depositions.

        26.     Witness Review Of Deposition Testimony: Nothing in Paragraph 22 shall

preclude the witness from reviewing his or her deposition transcript.

        27.     Presence Of Certain Persons During Designated Deposition Testimony: When

Designated Material is elicited during a deposition, persons not entitled to receive such

information under the terms of this AP Protective Order shall be excluded from the portion of the

deposition so designated.

        28.     Responsibilities And Obligations Of Court Reporters: In the event that

testimony is designated as Confidential or Highly Confidential, the court reporter, who shall first

have agreed to abide by the terms of this paragraph, shall be instructed to include on the cover page

of each such transcript the legend: “This transcript portion contains information subject to a


                                                   12
20-01222-scc        Doc 74     Filed 12/11/20 Entered 12/11/20 08:57:13              Main Document
                                           Pg 13 of 24



Protective Order and shall be used only in accordance therewith” and each page of the transcript

shall include the legend “Confidential” or “Highly Confidential” as appropriate. If the deposition

is videotaped, the videotape shall also be subject to the same level of confidentiality as the

transcript and include the legend “Confidential” or “Highly Confidential” as appropriate, if any

portion of the transcript itself is so designated.

                                        General Provisions

        29.     This AP Protective Order is a procedural device intended to protect Discovery

Materials designated as Designated Material. Nothing in this AP Protective Order shall affect any

Party’s or non-Party’s rights or obligations unrelated to the confidentiality of Discovery

Materials.

        30.     Nothing contained herein shall be deemed a waiver or relinquishment by any

Party or non-Party of any objection, including but not limited to, any objection concerning the

confidentiality or proprietary nature of any documents, information, or data requested by a Party

or non-Party, any right to object to any discovery request, or any right to object to the

admissibility of evidence on any ground, or to seek any further protective order, or to seek relief

from the Court or any other applicable court from any provision of this AP Protective Order by

application on notice on any grounds.

        31.     Inadvertent Production Of Privileged Discovery Material: This AP Protective

Order is entered pursuant to Rule 502(d) of the Federal Rules of Evidence. Inadvertent production of

any Discovery Materials which a Party later claims in good faith should not have been produced

because of a privilege, including but not limited to the attorney-client privilege or work product

doctrine (“Inadvertently Produced Privileged Information”), will not by itself constitute a waiver

of any applicable privilege. Within a reasonable period of time after a Producing Party discovers (or


                                                     13
20-01222-scc       Doc 74     Filed 12/11/20 Entered 12/11/20 08:57:13               Main Document
                                          Pg 14 of 24



upon receipt of notice from another Party) that it has produced Inadvertently Produced Privileged

Information, the Producing Party shall request the return of such Inadvertently Produced Privileged

Information by identifying in writing the Discovery Materials inadvertently produced and the basis

for withholding such Discovery Materials from production. If a Producing Party requests the return

of Inadvertently Produced Privileged Information pursuant to this paragraph and the Receiving Party

does not dispute the privilege claim, the Receiving Party shall immediately take all commercially

reasonable steps to return or destroy the Discovery Materials (and copies thereof) and shall take all

commercially reasonable steps to sequester or destroy any work product that incorporates the

Inadvertently Produced Privileged Information. If the Receiving Party disputes the privilege

claim, it must notify the Producing Party of the dispute and the basis therefor in writing within

ten (10) days of receipt of the Producing Party’s notification. Other than for an in camera review

in connection with seeking a determination by the Court, the Receiving Party may not use or

disclose any alleged Inadvertently Produced Privileged Information until the dispute is resolved.

The Parties shall thereafter meet and confer regarding the disputed privilege claim. If the Parties

cannot resolve their dispute, either Party may seek a determination from the Court as to whether

the privilege applies.

       32.     Use Of Non-Confidential Material: To the extent that any Party has documents

or information, including but not limited to Discovery Material, that (a) was already in its

possession as of November 30, 2020, (b) was or is received by, or become or becomes available

to a Party on a non-confidential basis not in violation of an obligation of confidentiality to any

other person, (c) was independently developed by such Party without violating its obligations

hereunder, or (d) was or becomes publicly available in a manner that is not in violation of this AP

Protective Order or of any obligation of confidentiality to any other person, including a Party


                                                  14
20-01222-scc       Doc 74     Filed 12/11/20 Entered 12/11/20 08:57:13              Main Document
                                          Pg 15 of 24



(collectively “Non-Confidential Material”), nothing in this AP Protective Order shall limit a

Party’s ability to use such Non-Confidential Material for any purpose, including in a deposition,

hearing, trial or otherwise. Nothing in this AP Protective Order shall affect the obligation of any

Party to comply with any other confidentiality agreement with, or undertaking to, any other

person or Party, including, but not limited to, any confidentiality obligations arising from

agreements entered into prior to the Adversary Proceeding.

       33.     Obligations Following Conclusion Of The Adversary Proceeding: Except as

provided by law or as required by regulatory authority, unless otherwise ordered by the Court or

agreed to in writing by the Designating Party, upon the request of any Party, within 90 days of the

later of the conclusion of the Adversary Proceeding, including all appeals as to all Parties, all

Parties and non-Parties shall take all commercially reasonable steps to return to counsel for the

requesting Designating Party, or to destroy, all Designated Material, and all copies or notes

thereof in the possession of any Party, except that: counsel may retain for its records their work

product and a copy of court filings, deposition transcripts, deposition videotapes, deposition

exhibits, expert reports, and exhibits introduced at any hearing; and a Receiving Party may retain

Designated Material that may be required for regulatory recordkeeping purposes; provided that

such retained documents will continue to be treated as provided in this AP Protective Order. If a

Receiving Party chooses to take all commercially reasonable steps to destroy, rather than return,

documents in accordance with this paragraph, that Receiving Party shall, if requested, verify such

destruction in writing to counsel for the Designating Party. Notwithstanding anything in this

paragraph, to the extent that the information in the Designated Material remains confidential, the

terms of this AP Protective Order shall remain binding.




                                                  15
20-01222-scc       Doc 74     Filed 12/11/20 Entered 12/11/20 08:57:13              Main Document
                                          Pg 16 of 24



         34.   Continuing Applicability Of Confidentiality Agreement And Stipulated

Protective Order: The provisions of this AP Protective Order shall survive the final termination

of the Adversary Proceeding for any retained Designated Material. The final termination of the

Adversary Proceeding shall not relieve counsel or other persons obligated hereunder from their

responsibility to maintain the confidentiality of Designated Material pursuant to this AP

Protective Order, and the Court shall retain jurisdiction to enforce the terms of this AP Protective

Order.

         35.   Amendment Of Confidentiality Agreement And Stipulated Protective Order:

Upon good cause shown, and on notice to all Parties, any Party may move to amend the provisions

of this AP Protective Order at any time or the Parties may agree by written stipulation, subject to

further order of the Court if applicable, to amend the provisions of the AP Protective Order.

         36.   Disclosure Of Designated Material In Other Proceedings: Any Receiving Party

that may be subject to a motion or other form of legal process or any regulatory process or demand

seeking the disclosure of a Designating Party’s Designated Material: (a) shall promptly notify the

Designating Party (to the extent permitted by applicable law, regulation or government agency) to

enable it to have an opportunity to appear and be heard on whether that information should be

disclosed, and (b) in the absence of a court order preventing such legally required disclosure, the

Receiving Party shall be permitted to disclose only that portion of the information that is legally

required to be disclosed and shall inform in writing any person to whom such information is so

disclosed of the confidential nature of such information.

         37.   Use of Designated Material By Producing Party: Nothing in this AP Protective

Order affects the right of any Producing Party to use or disclose its own Designated Material in any

way. Subject to Paragraph 9, such disclosure will not waive the protections of this AP Protective


                                                  16
20-01222-scc       Doc 74     Filed 12/11/20 Entered 12/11/20 08:57:13               Main Document
                                          Pg 17 of 24



Order and will not entitle other Parties, non-Parties, or their attorneys to use or disclose such

Designated Material in violation of this AP Protective Order.

        38.     Advice Of Counsel: Counsel for a Party may give opinions and advice relating

solely to these Chapter 11 Cases to his or her client based on counsel’s evaluation of Highly

Confidential Material, but counsel may not thereby reveal the content of Highly Confidential

Material, other than to in-house counsel responsible for the Adversary Proceeding, except by prior

written agreement of the parties or by order of the Court.

        39.     Enforcement: The provisions of this AP Protective Order constitute an Order of

this Court and violations of the provisions of this AP Protective Order are subject to enforcement

and the imposition of legal sanctions in the same manner as any other Order of the Court.

        40.     This Confidentiality Agreement may be signed in counterparts, which, when fully

executed, shall constitute a single original, and electronic signatures shall be deemed original

signatures.

 Dated: December 7, 2020                             Respectfully submitted,
        New York, New York
                                                     /s/ Lucy F. Kweskin
                                                     Lucy F. Kweskin
                                                     Matthew A. Skrzynski
                                                     PROSKAUER ROSE LLP
                                                     Eleven Times Square
                                                     New York, New York 10036
                                                     Telephone: (212) 969-3000
                                                     Facsimile: (212) 969-2900
                                                     Email: lkweskin@proskauer.com
                                                     Email: mskrzynski@proskauer.com

                                                     Jeff J. Marwil (admitted pro hac vice)
                                                     Brooke H. Blackwell (admitted pro hac vice)
                                                     PROSKAUER ROSE LLP
                                                     70 West Madison, Suite 3800
                                                     Chicago, IL 60602-4342
                                                     Telephone: (312) 962-3550
                                                     Facsimile: (312) 962-3551

                                                  17
20-01222-scc   Doc 74   Filed 12/11/20 Entered 12/11/20 08:57:13      Main Document
                                    Pg 18 of 24



                                         Email: jmarwil@proskauer.com
                                         Email: bblackwell@proskauer.com

                                         Peter J. Young (admitted pro hac vice)
                                         PROSKAUER ROSE LLP
                                         2029 Century Park East, Suite 2400
                                         Los Angeles, CA 90067
                                         Telephone: (310) 557-2900
                                         Facsimile: (310) 577-2193
                                         Email: pyoung@proskauer.com

                                         Attorneys for Debtors
                                         and Debtors in Possession

                                         Dennis T. D’Antonio
                                         WEG AND MYERS, P.C.
                                         Federal Plaza
                                         52 Duane Street, 2nd Floor
                                         New York, New York 10007
                                         (212) 227-4210

                                         Insurance Counsel for Debtor Plaintiffs

                                         /s/ Tracy L. Klestadt
                                         Tracy L. Klestadt
                                         KLESTADT WINTERS JURELLER
                                         SOUTHARD & STEVENS, LLP
                                         200 West 41st Street, 17th Floor
                                         New York, New York 10036
                                         Telephone: (212) 972-3000
                                         Facsimile: (212) 972-2245
                                         Email: tklestadt@klestadt.com

                                         Insurance Counsel for Non-Debtor Plaintiffs




                                       18
20-01222-scc   Doc 74   Filed 12/11/20 Entered 12/11/20 08:57:13     Main Document
                                    Pg 19 of 24



                                     /s/ Matthew M. Burke
                                     Meegan F. Hollywood
                                     ROBINS KAPLAN LLP
                                     399 Park Avenue, Suite 3600
                                     New York, NY 10022
                                     Telephone: (212) 980 7400
                                     mhollywood@robinskaplan.com

                                     Matthew M. Burke (admitted pro hac vice)
                                     ROBINS KAPLAN LLP
                                     800 Boylston Street, Suite 2500
                                     Boston, MA 02199
                                     Telephone: (617) 859-2711
                                     mburke@robinskaplan.com

                                     Counsel to Certain Underwriters at Lloyd’s
                                     Subscribing to Policy Nos. B0180PG1902346,
                                     B0180PG1902696, B0180PG1902698,
                                     B0180PG1902702, B0180PG1902704,
                                     B0180PG1902707, and B0180PG1902712;
                                     Landmark American Insurance Co.; Liberty
                                     Mutual Fire Insurance Co.; Starr Surplus
                                     Lines Insurance Co.; and Steadfast Insurance
                                     Company

                                     – and –

                                     /s/ William M. Cooney
                                     Corey R. Greenwald
                                     William M. Cooney
                                     CLYDE & CO US LLP
                                     The Chrysler Building
                                     405 Lexington Avenue, 16th Floor
                                     New York, New York 10174
                                     Telephone: (212) 710-3900
                                     corey.greenwald@clydeco.us
                                     william.cooney@clydeco.us

                                     Counsel to Endurance American Specialty
                                     Insurance Co.

                                     – and –

                                     /s/ Cynthia L. Bernstiel
                                     Cynthia L. Bernstiel
                                     McCLELLAN BERNSTIEL, LLP
                                     5 Penn Plaza, 19th Floor

                                       19
20-01222-scc   Doc 74   Filed 12/11/20 Entered 12/11/20 08:57:13       Main Document
                                    Pg 20 of 24



                                     New York, NY 10001
                                     Telephone: (718) 500-4109
                                     cyndi@mcbelaw.com

                                     George McClellan (admitted pro hac vice)
                                     MCCLELLAN BERNSTIEL, LLP
                                     103 Carnegie Center, Suite 300
                                     Princeton, New Jersey 08540
                                     Telephone: (609) 200-0570
                                     george@mcbelegal.com

                                     Counsel to Evanston Insurance Company

                                     – and –

                                     /s/ Isabella Stankowski-Booker
                                     Isabella Stankowski-Booker
                                     ZELLE LLP
                                     45 Broadway, Suite 920
                                     New York, New York 10006
                                     Telephone: (646) 876-4411
                                     istankowski@zelle.com

                                     Shannon O’Malley (admitted pro hac vice)

                                     Paige Tackett (admitted pro hac vice)
                                     ZELLE LLP
                                     901 Main Street, Suite 4000
                                     Dallas, TX 75202
                                     Telephone: (214) 742-3000
                                     somalley@zelle.com
                                     ptackett@zelle.com

                                     Counsel to QBE Specialty Insurance Company

                                     – and –

                                     /s/ Michael D. Hynes
                                     Michael D. Hynes
                                     DLA PIPER LLP (US)
                                     1251 Avenue of the Americas
                                     New York, NY 10020
                                     Telephone: (212) 335-4500
                                     michael.hynes@dlapiper.com

                                     Counsel to Allianz Global Risks US Insurance Co.

                                     – and –
                                        20
20-01222-scc   Doc 74   Filed 12/11/20 Entered 12/11/20 08:57:13       Main Document
                                    Pg 21 of 24



                                     /s/ Joanna L. Young
                                     Joanna L. Young
                                     KENNEDYS CMK LLP
                                     570 Lexington Avenue, 8th Floor
                                     New York, New York 10022
                                     Telephone: (212) 252-0004
                                     joanna.young@kennedyslaw.com

                                     Kristin V. Gallagher
                                     KENNEDYS CMK LLP
                                     120 Mountain View Boulevard
                                     Post Office Box 650
                                     Basking Ridge, New Jersey 07920
                                     Telephone: (908) 848-6300
                                     kristin.gallagher@kennedyslaw.com

                                     Counsel to AXIS Surplus Insurance Company
                                     i/s/h/a AXIS Surplus Lines Insurance Co.

                                     – and –

                                     /s/ Kevin Buckly
                                     Kevin Buckley
                                     Tyler Flynn
                                     MOUND COTTON WOLLAN &
                                     GREENGRASS LLP
                                     One New York Plaza, 44th Floor
                                     New York, New York 10004
                                     Telephone: (212) 804-4200
                                     kbuckley@moundcotton.com
                                     tflynn@moundcotton.com

                                     Counsel to Great American Fidelity Insurance
                                     Company




                                       21
20-01222-scc    Doc 74    Filed 12/11/20 Entered 12/11/20 08:57:13   Main Document
                                      Pg 22 of 24



 SO ORDERED: December 11, 2020



 /S/ Shelley C. Chapman
 Hon. Shelley C. Chapman
 United States Bankruptcy Judge




                                         22
20-01222-scc        Doc 74    Filed 12/11/20 Entered 12/11/20 08:57:13           Main Document
                                          Pg 23 of 24



                                             Exhibit A

DECLARATION OF ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND BY
THE CONFIDENTIALITY AGREEMENT AND STIPULATED PROTECTIVE ORDER
         I, _________________ , declare under penalty of perjury (this “Declaration”) that:

          1.     My address is

          2.     My present employer is

          3.     My present occupation or job description is __________________________

          ____________________________________________________________________

          4.     I hereby certify and agree that I have read and understand the terms of the

Confidentiality Agreement and Stipulated Protective Order (the “AP Protective Order”) entered

on       , 2020 in Century 21 Department Stores, LLC, et al. v. Starr Surplus Lines Insurance Co.,

Adv. Proc. No. 20-1222 (SCC), in the United States Bankruptcy Court for the Southern District

of New York. All capitalized terms not otherwise defined in this Declaration have the meanings

ascribed to such terms in the AP Protective Order. I further certify that I will not use Designated

Material for any purpose other than the Adversary Proceeding and will not disclose or cause

Designated Material to be disclosed to anyone not expressly permitted by the AP Protective Order

to receive Designated Material. I agree to be bound by the terms and conditions of the AP

Protective Order.

          5.     I understand that I am to retain in confidence from all individuals not expressly

permitted to receive Designated Material, whether at home or at work, all copies of any

Designated Materials, and that I will carefully maintain such materials in a manner consistent with

the AP Protective Order. I acknowledge that the return or destruction of Designated Material shall

not relieve me from any other continuing obligations imposed upon me by the AP Protective

Order.
                                                 23
20-01222-scc        Doc 74   Filed 12/11/20 Entered 12/11/20 08:57:13              Main Document
                                         Pg 24 of 24



        6.    I acknowledge and agree that I am aware that by receiving Designated Material.

              (a)    I may be receiving material non-public information about companies that

                     issue securities and

              (b)    there exist laws, including federal securities laws, that may restrict or

                     prohibit the sale or purchase of securities of such companies as a result of

                     the receipt of such information.

        7.    I stipulate to the jurisdiction of this Court solely with respect to the provisions of

the AP Protective Order.

Date:

                                              ___________________________________

                                             (Signature)




                                                 24
